Citation Nr: 0526796	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 educational assistance in the amount of $1620.00.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the veteran 
was overpaid educational assistance due to his failure to 
satisfactorily complete a course.  He perfected an appeal of 
that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his November 2003 notice of disagreement the veteran 
stated that recovery of the overpayment of educational 
assistance would cause him a financial hardship.  His 
statement constitutes an implied request for waiver of 
recovery of the overpayment, which has not yet been 
adjudicated by the RO.  The issues of the validity of the 
debt and waiver of recovery are intertwined, and if the 
veteran has requested waiver of recovery, but the RO has not 
yet adjudicated that issue, the Board is precluded from 
deciding the issue of the validity of the debt.  See Narron 
v. West, 13 Vet. App. 223 (1999).  The Board finds, 
therefore, that remand of the case is required in order for 
the RO to adjudicate the issue of waiver of recovery of the 
overpayment.

Accordingly, the case is remanded for the following:

After undertaking the necessary 
development, the RO should adjudicate the 
issue of entitlement to waiver of 
recovery of the overpayment of 
educational assistance.  If waiver of 
recovery is denied, the veteran should be 
so notified and given the opportunity to 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


